United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1278
Issued: September 14, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 18, 2015 appellant filed a timely appeal from an April 24, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish a recurrence of total
disability on February 17 and 18, 2015 causally related to his December 31, 2014 employment
injury.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the April 24, 2015 decision. Since the
Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the Board
may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57 ECAB
126 (2005). Appellant may submit that evidence to OWCP along with a request for reconsideration, pursuant to 5
U.S.C. § 8128(a) and 20 C.F.R. § 10.606(b)(2).

FACTUAL HISTORY
On February 1, 2015 appellant, then a 44-year-old letter carrier, filed a traumatic injury
claim alleging that on December 31, 2014 he fractured his left hand when he fell at work. He
stopped work that day. OWCP accepted his claim for left finger contusion.
On January 6, 2015 appellant returned to work with restrictions of no use of the left hand.
Appellant was examined by Dr. Hannah H. Kim, Board-certified in occupational
medicine, who, in a January 20, 2015 work status report, recommended that appellant work
modified duty from January 20 to February 3, 2015. Dr. Kim reported the following restrictions
of no driving, no repetitive left hand motion, no gripping or grasping of the left hand, and no
lifting, carrying, pushing, or pulling more than five pounds.
In a February 3, 2015 work status report, Dr. Kim stated that appellant should work
modified duty from February 3 to 18, 2015. She restricted appellant to repetitive left hand
motions no more than 15 minutes per hour, gripping and grasping of the left hand no more than
15 minutes per hour, and no lifting, carrying, pushing, or pulling more than 10 pounds. Dr. Kim
reported that appellant could return to full duty on February 19, 2015.
In a March 2, 2015 report, Dr. Kim related that on December 31, 2014 appellant
sustained a fall injury and broke his left ring finger. She reported that appellant denied any
radicular or radiation to his symptoms and any swelling, numbness, or weakness. Dr. Kim
reviewed appellant’s history and conducted an examination. She observed normal range of
motion of the left wrist and no tenderness, body tenderness, swelling, effusion, crepitus, or
deformity. Dr. Kim diagnosed left ring finger proximal phalanx fracture. She reported that there
was no need for future medical treatment and that appellant could return to his usual preinjury
regular job. Dr. Kim indicated that there were no limitations to lifting, carrying, standing or
walking, and pushing or pulling.
On March 5, 2015 appellant requested disability compensation from February 17
to 18, 2015. He indicated that on February 17 and 18, 2015 he was told by his manager that
there was no work for him and he was sent home. A time analysis form dated March 5, 2015,
which appellant signed claiming 16 hours of leave without pay for February 17 to 18, 2015, was
also signed by an employing establishment official.3 The employing establishment official noted
that no documentation had been submitted to support that appellant was sent home and that the
last medical report of record stated that he could return to full duty as of February 1, 2015.
By letter dated March 13, 2015, OWCP advised appellant that there was no evidence
from his employing establishment to reflect unavailability of work on February 17 and 18, 2015.
Appellant was advised that he should provide written documentation, within 30 days, from his
manager or another employing establishment official who could confirm that he was sent home
because no work was available. Appellant did not submit such documentation.

3

The signature is illegible.

2

Appellant submitted a December 31, 2014 medical report by Dr. Stephen R. Greene, a
general practitioner who specializes in preventive medicine. Dr. Greene related appellant’s
complaints of right hand swelling and pain and described the history of injury. He reviewed
appellant’s history and conducted an examination. Dr. Greene observed mild swelling and
tenderness of the right dorsal hand and full range of motion of appellant’s fingers. He diagnosed
right hand strain. Dr. Greene recommended that appellant resume regular work.
In a decision dated April 24, 2015, OWCP denied appellant’s claim for disability
compensation for the period February 17 to 18, 2015. It found that the evidence failed to
substantiate that he had been sent home from work.
LEGAL PRECEDENT
OWCP’s implementing regulations define a recurrence of disability as an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition, which resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness.4 This term also means an inability to
work when a light-duty assignment made specifically to accommodate an employee’s physical
limitations due to his or her work-related injury or illness is withdrawn (except when such
withdrawal occurs for reasons of misconduct, nonperformance of job duties or a reduction-inforce), or when the physical requirements of such an assignment are altered such that they
exceed the employee’s physical limitations.5 Appellant has the burden of establishing that there
was no medically-appropriate light duty available for the claimed period.6
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the
burden to establish by the weight of the reliable, probative, and substantial evidence a recurrence
of total disability and to show that he or she cannot perform the limited-duty position. As part of
this burden, the employee must show either a change in the nature and extent of the injuryrelated condition or a change in the nature and extent of the limited-duty requirements.7
OWCP’s procedures require that in cases where recurrent disability for work is claimed
within 90 days or less from the first return to duty, the attending physician should describe the
duties which the employee cannot perform and the demonstrated objective medical findings that
form the basis for the renewed disability for work.8

4

20 C.F.R. § 10.5(x).

5

Id.

6

J.F., 58 ECAB 124 (2006).

7

Albert C. Brown, 52 ECAB 152 (2000); Mary A. Howard, 45 ECAB 646 (1994); Terry R. Hedman, 38 ECAB
222 (1986).
8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.5 (June 2013).

3

ANALYSIS
OWCP accepted that on December 31, 2014 appellant sustained a left finger contusion in
the performance of duty. Appellant stopped work and returned to modified duty on
January 6, 2015.9
On March 5, 2015 appellant requested disability compensation from February 17
to 18, 2015. He claimed he had been sent home because there was no work for him. A review of
the record, however, fails to corroborate appellant’s assertion. On March 13, 2015 OWCP
requested that appellant submit evidence corroborating that he had been sent home on
February 17 and 18, 2015, but no such evidence was received. As previously noted, when
establishing a recurrence of disability an employee has the burden of proof to demonstrate that a
light-duty assignment made to accommodate his physical limitations due to his work-related
injury or illness is unavailable.10 The Board thus finds that the evidence of record in this case
fails to establish that no work was available to appellant within his restrictions on February 17
and 18, 2015.
Appellant submitted medical reports from Drs. Kim and Greene dated December 31,
2014 to March 2, 2015. Although the medical reports show that appellant was advised to work
modified duty, they did not demonstrate that he was unable to perform modified work duties for
the employing establishment on February 17 and 18, 2015 or that the employing establishment
was unable to accommodate appellant’s work restrictions.
Therefore, the Board finds that appellant did not meet his burden of proof to establish
total disability on February 17 and 18, 2015 due to his December 31, 2014 employment injury.
CONCLUSION
The Board finds that OWCP properly denied appellant’s claim for recurrence of total
disability from February 17 to 18, 2015 due to his December 31, 2014 employment injury

9

The record is unclear as to the date appellant returned to full duty.

10

Supra note 6.

4

ORDER
IT IS HEREBY ORDERED THAT the April 24, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 14, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

